Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.  
Applicant argues that the prior art fails to disclose the introducing device is pre-loaded with one or more second magnets or magnetic material.   However, Mouw US 2009/0125042 discloses a catheter, cannula or delivery device having the magnets being received or pre-loaded within the access device prior to delivering the assembly (figure 6, paragraph 0028).
Applicant argues that the parent magnet is different shape or size than the daughter magnet and is adapted for delivery using a different type of instrument than the one or more second magnets or magnetic material.  However, Mouw US 2009/0125042 discloses the magnets may be of varying shape (figure 20), and the size of the parent and daughter magnets (or first and second magnet assemblies) may be of different sizes to aid in self-centering (figure 20, paragraphs 0025, 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042.
Regarding claims 11 and 12, Mouw discloses a kit for creating a compression anastomosis between adjacent gastrointestinal organs (paragraph 0004, 0035), comprising:
 one or more second magnets or magnetic materials to form a daughter magnet (magnets 44 making up magnet assembly 40h(ii) which may be considered the daughter magnet) adapted to be attracted to the parent magnet (paragraph 0035); and said introducing device being pre-loaded with one or more second magnets or magnetic materials (figure 19, all of the magnets are pre-loaded or within the introducing device together when inserted), wherein the parent magnet and the one or more second magnets are made of or coated with biocompatible materials (paragraph 0029, magnetic members may be made from or coated with material 58 to protect against corrosion), and wherein the parent magnet is a different shape or size than the daughter magnet (the parent magnets and daughter magnet assemblies may be of different size to form the compression anastomosis device, paragraphs 0025, 0033) and is adapted for delivery using a different type of instrument than the one or more second magnets or magnetic materials (the magnets may be adapted using a different instrument based on the size or shape or type of the magnet assembly being deployed). 
Mouw discloses the adjacent gastrointestinal organs being selected from the group consisting of the gallbladder and the stomach, the stomach and the duodenum, and the ileum and the colon (paragraph 0004, the two viscera may comprise various combinations of the jejunum, the stomach, the common bile duct, and the duodenum, and the device would be configured and capable of anastomosis between the organs as claimed), but does not explicitly disclose an introducing device selected from the group consisting of a biliary catheter, and an endoscopic ultrasound guided fine needle aspiration needle and/or system.
However, an anastomosis kit may be placed to form an anastomosis within any combination of the gastrointestinal organs (paragraph 0004), and depending upon the particular anastomosis procedure, the introducer device may be sized appropriately for insertion into the necessary organ.  

Regarding claims 16, Mouw discloses wherein at least one of the parent magnet further comprises a tissue attaching structure connected thereto (may comprise a jacket 82, and edges 84 to capture the tissue between the magnets (paragraph 0033) the first magnet comprising a permanent magnet; or the first magnet being generally disc shaped (for example, disc shape 17, may be a variety of shapes, paragraph 0030).
Regarding claim 19, Mouw discloses the one or more second magnets are further adapted to self-assemble into a larger magnetic structure upon introduction into an organ (magnets 44 form a bigger linear magnetic structure that will self-assemble into a larger diameter annular ring structure upon deployment, for example, figures 3, 17, paragraph 0036-0037).
Claims 13, 14 and 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Grier US 5595562.
Regarding claims 13, 14 and 15, Mouw discloses a kit essentially as claimed, as discussed above, but does not explicitly disclose the magnet being introduced with the introducing instrument comprising an endoscope, the introducing device having an outer diameter in the range of 10 Gauge to 25 Gauge, or 15 Gauge to 20 Gauge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an introducing device sized to accommodate the various sized magnets, including between 10 Gauge to 25 Gauge, or 15 Gauge to 20 Gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Mouw with the disc shaped permanent magnet that may be inserted endoscopically, as taught by Grier, to provide visualization for placement of a magnet within the patient and confirm the magnet placement.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Carson et al. US 6802847.
Regarding claim 17, Mouw discloses a tissue attaching structure, but fails to disclose the tissue attaching structure comprising a clip.
However, Carson et al. teaches kit comprising a first and second magnet for anastomosis between two hollow bodies (abstract), the parent magnet further comprising a tissue attaching structure connected thereto, the tissue attaching structure comprising a clip for further securing and enhancing the attachment of the magnetic anastomosis component against the tissue (column 28, lines 4-13, mechanical means may take various forms such as clips, hooks, staples, suture loops).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Mouw with a tissue attaching structure comprising a clip, as taught by Carson et al. to provide a mechanical means for further enhancing the attachment of the magnets with the tissue.
Claims 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Fox US 2008/0200934.
Regarding claims 18 and 20, Mouw discloses the kit essentially as claimed, but fails to disclose the one or more second magnets comprising a plurality of ball-bearings or a magnetic slurry or paste.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the one or more magnets or magnetic material to be ball bearings or a slurry, as taught by Fox, and known substitutions in the art for magnetic anastomosis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771              

/DIANE D YABUT/Primary Examiner, Art Unit 3771